DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney of record Joseph Carrier (reg#31748) on 2/3/22.

The application has been amended as follows: 
The title of the invention has been changed to: 
“VAPORIZER APPARATUS TO PRODUCE VAPOR WITHOUT THE USE OF A HEAT SOURCE”

Claim 1 line 1 recites: “a main housinghaving” should be --a main housing having--
Claim 8 line 2 recites: “a main housinghaving” should be --a main housing having--
Claim 14 line 3 recites: “andhaving an oil chamber” should be --and having an oil chamber--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Greenfield (US 2020/0330706) is the closest prior art of record regard to the instant invention. However, Greenfield does not teach: “the oil reservoir is isolated from the oil chamber and a bottom of the evacuation chamber is sealed thereby creating a vacuum sealed chamber having oil trapped therein and being connected with an inlet of the pump, and the control unit turns the pump on causing a pressure differential so that the oil trapped in the vacuum sealed chamber vaporizes without heat and flows though the manifold”. The prior art of record fails to teach or fairly suggest these limitations as substantially 
	Claims 2-7; and 20 are dependent on claim 1 and are therefore allowable.
With regard to claim 8, Greenfield (US 2020/0330706) is the closest prior art of record regard to the instant invention. However, Greenfield does not teach: “at least two pumps comprising a 1st pump mounted on the first manifold, and a 2nd pump mounted on the second manifold; and the oil reservoir is isolated from the oil chamber and a bottom of the evacuation chamber is sealed thereby creating a vacuum sealed chamber having oil trapped therein and being connected with an inlet of the pump, and the control unit turns said at least two pumps on causing a pressure differential so that the oil trapped in the vacuum sealed chamber vaporizes without heat and flows though the manifold”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 8. These limitations, in combination with the remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.
	Claims 9-13 are dependent on claim 8 and are therefore allowable.
With regard to claim 14, Greenfield (US 2020/0330706) is the closest prior art of record regard to the instant invention. However, Greenfield does not teach: “the oil reservoir is isolated from the oil chamber and a bottom of the evacuation chamber is sealed thereby creating a vacuum sealed chamber having oil trapped therein and being connected with an inlet of the pump, and the 19control unit turns the pump on causing a pressure differential so that the oil trapped in the vacuum sealed chamber vaporizes without heat and flows though the manifold and the mouthpiece”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 14. These limitations, in combination with the remaining limitations of claim 14, are neither taught nor suggested by the prior art of record, therefore claim 14 is allowable.
	Claims 15-19 are dependent on claim 14 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831